IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,816


EX PARTE JESUS RAMIREZ, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 3084-A IN THE 154TH DISTRICT COURT

FROM LAMB COUNTY



 Per curiam.
 
O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of capital murder
and sentenced to life imprisonment.  The Seventh Court of Appeals affirmed his conviction. 
Ramirez v. State, No. 07-98-00277-CR (Tex. App. - Amarillo, April 30, 2001, pet. ref'd)).
	Applicant contends that his trial counsel rendered ineffective assistance because counsel
failed to investigate known alibi witnesses and known alternative suspects.  
	The trial court has determined that trial counsel's failure to investigate known alibi witnesses
and known alternative suspects constituted deficient performance that prejudiced applicant.  The
court finds that had an adequate investigation been conducted, there is a reasonable probability that
the evidence that would have been discovered and presented at trial would have created a reasonable
doubt in the minds of the jurors and resulted in a different verdict.  The court further finds that as
a result of the failure to discover and present this evidence, one's confidence in the outcome of this
case is undermined.  These findings are supported by the record.  See Ex parte Thompson, 153
S.W.3d 416, 418 (Tex. Crim. App. 2005).  We agree with the trial court that Applicant is entitled
to a new trial.
	Habeas corpus relief is granted.  The judgment in cause number 3084 from the 154th District
Court of Lamb County is vacated, and Applicant is ordered remanded to the custody of the Sheriff
of Lamb County so that he may answer the charges against him.

Delivered:  January 16, 2008
Do Not Publish